Avwmo2 OVY ine

 

Case 3:21-cv-00146-S-BK Document 3 Filed 01/22/21 Page1iof3 PagelD5
UNITED STATES DISTRICT COURT sy.

ih
t
i

OT CALI

FOR THE NORTHERN DISTRICT OF TEXAS" '"*243!5)

202) JAN 22 AMT: 05.

SIEUTY Soma Cf
a ppt ee =

Aigeel Reese __ $-21CV0146-5

Civil Action No.

 

Defendant —

COMPLAINT

 

T Gm Sues NA ANADIA bDeKUUse. fey
Talsetey Clam = Yre and my dowr ker
COr AN Feand. Ard Nhat WwaSn4
kwe Case. Mey \a SA pu OW Oe
Yards kd ges Mme OP us Soe
Pacio\ MmamagcrS ANd havs\rent

ANS aos AeA US somp) aime
Moms Anew,

 

 

 

 

* Attach additional pages as needed.

Dat \ Lel2o2\_

Signature

 

Print Name A ' ok \ A Ke ef
Address Zh Ny Ne S Lye
City, State,Zip _(Sewrlanes 4 TA 7SOy 1)

Telephone UA ~ 2 Of £ Sh | A
 

OY

Case 3:21-cv-00146-S-BK Document 3 Filed 01/22/21 Page 2of3 PagelD6
JS 44 (Rev. 10/20) - TXND (Rev. 10/20) CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Anae\ Acese | Amaton we
(b) County of Résidence of First Listed Plaintiff to WP couny of Residence of First Listed Defendant a
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
II, BASIS OF JURISDICTION (Place an “X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only} and One Box for Defendani)
[1 US. Government WG Federal Question F DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State (1) 1 Incorporated or Principal Place Ol¢ (4
of Business In This State
0 2 US. Government CJ 4 Diversity Citizen of Another State CJ 2 CD 2 Incorporated and Principal Place Oo 5 fas
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a | 3 | 3 Foreign Nation | 6 O 6
Foreign Country

 

 

Click here for: Ng

   

IV. NATURE OF SUIT

 

Place an “X” in One Box Onl

  
  
 

  

           
     

    
  

      

     
      
 
 
 

    
       
     
 
 
 

   
    
 
  
 
  

 
 

          
  

  
       

   
     
 
   

 

     
       
 
 
 

  
 
 
 

 

  

 

 

 

 

110 Insurance PERSONAL INJURY PERSONAL INJURY [}625 Drug Related Seizure |] 422 Appeal 28 USC 158 |_| 375 False Claims Act
120 Marine 310 Airplane | 365 Personal Injury - of Property 21 USC 881 [| | 423 Withdrawal |_| 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability T}690 Other 28 USC 157 / 372%a))
140 Negotiable Instrument Liability oO 367 Health Care/ |_| 400 State Reapportionment
150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical |_| 410 Antitrust
& Enforcement of Judgment| Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability oO 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application [| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY 880 Defend Trade Secrets [| 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending | | 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal |_]720 Labor/Management Protection Act
195 Contract Product Liability 360 Other Personal Property Damage Relations 861 HIA (1395ff) | | 490 Cable/Sat TV
196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Socurities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
790 Other Labor Litigation 865 RSI (405(g)) | | 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement |_| 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act |_| 895 Freedom of Information
230 Rent Lease & Ejectment ‘442 Employment 510 Motions to Vacate |_| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land T_| 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General [_] 871 IRS—Third Party 899 Administrative Procedure
290 All Other Real Property J 445 Amer. w/Disabilities -[_ | 535 Death Penalty 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
a 446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration |_| 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confi
V. ORIGIN (Place an “x” in One Box Only)
1 Original oO 2 Removed from O 3 Remanded from oO 4 Reinstated or oO 5 Transferred from 6 Multidistrict oO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
CWS Loan

VI. CAUSE OF ACTION = —
. Brief-description of cause: :
EAA, ache me Aan\ un wer Sp digic Monk 1
VII, REQUESTED IN (] CHECK IF THIS IS A CLASS ACTION DEMAND $ HECK YES only if demanded in comglaint:

 

 

 

COMPLAINT: UNDER RULE 23, F.R.CvP. JURY DEMAND: __ [TYes So
VII, RELATED CASE(S)
IF ANY (Bee insiructions): TS OGE DOCKET NUMBER

 

 

SIGNATURE AF ATTORNEY, OF RECORD

“"\ 127122\ Pinsel A Becsé

FOR OFFICE USE{ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 3:21-cv-00146-S-BK Document 3 Filed 01/22/21 Page 3of3 PagelD 7

JS 44 Reverse (Rev. 10/20) - TXND (10/20)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I(a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
the official, giving both name and title.

(b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

I. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Ill. _ Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

IV. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Vv. Origin. Place an "X" in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.
Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.
Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
statute.

VI. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related cases, if any. If a related case exists, whether pending or closed, insert the
docket numbers and the corresponding judge names for such cases. A case is related to this filing if the case: 1) involves some or all of the same
parties and is based on the same or similar claim; 2) involves the same property, transaction, or event; 3) involves substantially similar issues of law
and fact; and/or 4) involves the same estate in a bankruptcy appeal.

Date and Attorney Signature. Date and sign the civil cover sheet.
